ADVISORY ACTION BEFORE FILING AN APPEAL BRIEF
ATTACHMENT

	Applicant argues the final rejection should be withdrawn and a new non-final rejection be issued restarting the statutory period for response because Applicant alleges the advisory action mailed in response to the first set of after-final remarks introduces an issue (i.e., Applicant is required to either cancel the patentably indistinct claims among the 17/021,867, 17/021,405, 17/021,271, and 17/021,695 or maintain a clear line of demarcation among the application) raised for the first time in the advisory action (see Advisory Action mailed November 26, 2021 at pg. 3). Specifically, Applicant alleges he has not been given a full and fair hearing such that a clear issue between applicant and examiner has been be developed before appeal (see id.)
	This argument is not persuasive for two reasons. First, Examiners do not agree that the requirement is made for the first time in the advisory action because the requirement was made in the Final Office Action mailed Oct. 1, 2021 (see pages 33-35). In addition, this requirement has been made multiple times among the co-pending seven (7) other reissues for the ‘961 Patent where terminal disclaimers have been filed among the applications.
In addition, Applicant had to opportunity to reply in the after-final remarks filed November 1, 2021, which is after-final response to the final action, where the objection was first raised. However, the after-final remarks filed November 1, 2021 were directed solely to arguments to withdraw finality and restart the statutory period for response and Applicant did not proffer evidence or argument addressing the 37 CFR 1.78(f) objection nor did Applicant provide a clear line of demarcation among the applications.

Second, finality will not be withdrawn to develop the issue for appeal because objections are not appealable. However, Petition may be taken to the Director in the case of objections or requirements not involved in the rejection of any claim (see 37 CFR 1.113(a))).



As such, the argument that Applicant has not received a full and fair hearing as to the issue of the 37 CFR 1.78(f) objection so that the issue can be developed for appeal (i.e., Applicant is required to either cancel the patentably indistinct claims among the 17/021,867, 17/021,405, 17/021,271, and 17/021,695 or maintain a clear line of demarcation among the application) is not persuasive because Applicant could have presented arguments in the instant remarks (filed Jan. 4, 2022) and the previous remarks (filed Nov. 1, 2021). Moreover, this issue may be taken to the Director where the prematureness of a final rejection should be raised, if at all, while the application is still pending before the primary examiner. This is purely a question of practice, wholly distinct from the tenability of the rejection. It may therefore not be advanced as a ground 
Signed:
/DEANDRA M HUGHES/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/CHRISTINA Y. LEUNG/           Primary Examiner, Art Unit 3991                                                                                                                                                                                             /M.F/Supervisory Patent Examiner, Art Unit 3992